Order entered January 15, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01072-CR

                              EXZAYVIA COSBY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-01027-U

                                          ORDER
       On January 15, 2015, the State filed a motion asking us to extend the time for filing the

State’s brief. The motion is GRANTED. The State’s brief is due in this Court no later than

Wednesday, February 11, 2015, at 9 a.m. No further extensions of time will be granted, absent

exceptional circumstances.


                                                     /s/   LANA MYERS
                                                           JUSTICE